Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 1 of 6 PageID #: 1166




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTMCT OF LOUISIANA
                                    SHREVEPORT DIVISION

 CAMERON KEMP #72818/1 85628 CIVIL ACTION NO. 1 9-799 SEC P

 VERSUS JUDGE ELIZABETH E. FOOTE

 DONALD BELANGER, JR., ET AL. MAG. JUDGE KAYLA D. MCCLUSKY



                                    MEMORANDUM ORDER

        Now before the Court is an appeal of the Magistrate Judge's order [Record Documents 74


 & 76], a motion to amend the complaint [Record Document 81], and two motions for sanctions


 [Record Documents 75 & 90], all filed by Plaintiff Cameron Kemp. For the reasons discussed

 below, these motions are DENIED, and the Magistrate Judge's order is AFFIRMED. [Record


 Documents 74, 75, 76, 81, & 90].


                                          BACKGROUND

        Plaintiff, who is proceeding pro se, filed the instant action on June 21, 2019, asserting


 various claims under 42 U.S.C. § 1983. Record Document 1. The only remaining claims in this


 action are against Defendants Donald Belanger, Jr. ("Belanger"), Agent Albrecht ("Albrecht"), C.


 Glass Bradley ("Bradley"), and Agent Holley ("Holley") (collectively, "Defendants") relating to

 Plaintiffs arrest on June 21, 2018. See Record Documents 33 & 70. Previously, on May 14, 2020,


 the Court stayed the following claims when it adopted the Report and Recommendation of the

 Magistrate Judge: (1) that Officer Bradley falsely arrested him, subsequently lying in an arrest

 report about the probable cause for arrest; (2) that Officers Bradley, Albrecht, Holley, and Belanger


 searched his residence without a warrant; and (3) that Officers Bradley, Albrecht, Holley, and


 Belanger arrested him in retaliation for a 2012 ACLU complaint he filed against them. Record

 Document 33. Aside from staying these claims, the Court dismissed all other claims against all

                                                  1
Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 2 of 6 PageID #: 1167




 other Defendants, except for Plaintiffs excessive force claim against Belanger. See id On


 November 9, 2020, the Court lifted the stay, and on March 4, 2021, the Court dismissed Plaintiffs

 excessive force claim against Belanger, which was not stayed. Record Documents 57 & 70.


         Belanger was served with Plaintiffs complaints on January 85 2020, and he filed an answer


 on January 29, 2020. See Record Documents 22 & 23. The remaining Defendants were not served


 with the complaints until February 10, 2021, and they filed answers on February 26, 2021. See


 Record Documents 64 & 67. Meanwhile, on February 25, 2021, Plaintiff filed a motion for default

 against Defendants. Record Document 65. Plaintiff requested for the Court to enter a default against


 Defendants because they were dilatory in responding to his complaints. Id. On March 2, 2021, the


 Magistrate Judge denied Plaintiffs request for a default judgment. Record Document 68. On March


  12,2021, the Magistrate Judge denied Plaintiffs motion for reconsideration. Record Document 73.


         Plaintiff has proceeded to appeal the Magistrate Judge's decision to this Court and launch a

 tirade of accusations against the Honorable Kayla McClusky, "Kim" in the Clerk's Office, and


 defense counsel Nichole Buckle. Record Documents 74 & 76. He accuses them of altering dates in


 the docket, conspiracy, and other baseless accusations of fraud. Record Documents 74-76, 81,&


 90. Plaintiff now seeks to amend his complaint to add the Magistrate Judge, "Kim/9 and Nichole


 Buckle as defendants. Record Document 81. Further, Plaintiff seeks sanctions against them


 pursuant to Federal Rule of Civil Procedure 11. Record Documents 75 & 90. The Court will address


 each motion in turn.
Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 3 of 6 PageID #: 1168




                                           LAW & ANALYSIS

      I. Appeal of the Magistrate Judge's Order


         Previously, Plaintiff filed a motion for an entry of default or default judgment against

  Defendants.1 Record Document 65. In his motion, he argued that Defendants did not timely file an


  answer to his complaints. The Magistrate Judge rejected his motion because all Defendants filed


  their answers within 21 days of being served with the complaints. Plaintiff filed the instant appeal.

  Record Documents 74 & 76. For the following reasons, the Magistrate Judge's order is


  AFFIRMED.

         Under the Federal Magistrate Act, a magistrate judge may issue binding rulings on non-


  dispositive matters. 28 U.S.C. § 636(b)(l)(A). A party that objects to such a ruling may appeal to

 the district judge who "must. . . modify or set aside any part of the order that is clearly erroneous


  or is contrary to law." Fed. R. Civ. P. 72(a). Federal law affords the magistrate judge broad


 discretion in the resolution of non-dispositive matters. See id. Under this deferential standard, a


 magistrate judge's decision must be affirmed unless "on the entire evidence [the Court] is left with


 a definite and firm conviction that a mistake has been committed." United States v. United States


 Gypsum Co., 333 U.S. 364, 395 (1948). A clear error standard applies to a magistrate judge's


 findings of fact, while legal conclusions are reviewed de novo. See Spillers v. Chevron USA Inc.,


 No. 11-2163,2013 WL 869387, at *3 (W.D. La. Mar. 6,2013) (citing Choate v. State Farm Lloyds,


 No. 03-2111, 2005 WL 1109432, at *1 (N.D. Tex. May 5, 2005)). Hence, reversal of a factual


 finding is improper whenever the "magistrate judge's 'account of the evidence is plausible in light




 1 The motion was not clear as to whether Plaintiff sought an entry of default or default judgment.
 Regardless, Plaintiff is not entitled to either.

                                                    3
Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 4 of 6 PageID #: 1169




 of the record viewed in its entirety.'" Smith v. Smith, 1 54 F.R.D. 661, 665 (N.D. Tex. 1994) (quoting


  Resolution Tr. Corp. v. Sands, 151 F.R.D. 616, 619 (N.D. Tex. 1993)).


         Having reviewed Plaintiffs motion, the Magistrate Judge's order, and the arguments on


 appeal, this Court cannot conclude that the Magistrate Judge's ruling was clearly erroneous or


 contrary to law. First, the Magistrate Judge correctly looked to the date of service as the proper date


 to trigger the 21-day period to file an answer. All Defendants filed an answer within 21 days of

 being served with the complaints. As such, Plaintiff had no basis to request an entry of default or a


 default judgment.


         Plaintiffs argument largely stems from a misunderstanding of how the docketing system


 operates. Plaintiff is under the mistaken belief that since he filed his default motion before the

 summonses were returned executed and Defendants filed their answers, there was a conspiracy to


 surreptitiously alter dates. However, the evidence in the record makes Plaintiffs position untenable.


         Regarding Belanger, the summons in Record Document 22 reveals that he was served on


 January 8,2020. Therefore, he had until January 29,2020, to file his answer, which he did. Belanger


 was served before the other Defendants because the Magistrate Judge recommended that Plaintiffs


 excessive force claim against Belanger not be stayed or dismissed as frivolous, unlike the claims


 against Albrecht, Bradley, and Holley, which were either all stayed or dismissed as frivolous. See


 Record Documents 14 & 15. Belanger proceeded to file an answer on January 29, 2020, in which


 he denied all claims against him, including the claims that were eventually stayed by this Court on


 May 14, 2020. Record Document 23. As such, the Magistrate Judge was correct to conclude that


 Belanger timely filed an answer.


        The summonses in Record Document 67 reveal that Defendants Albrecht, Bradley, and


 Holley were served on February 10, 2021, after the Court lifted the stay. Therefore, they had until
Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 5 of 6 PageID #: 1170




 March 3, 2021, to file their answers. They filed their answers on February 26, 2021. The stamps on


 the summonses reveal that the Clerk's Office received the summonses on February 26, 2021. Any


 corrective action taken by the Clerk's Office was to ensure the docket reflected true and accurate


 information. Plaintiff has submitted no evidence whatsoever that would suggest that the dates of


 semce were falsified. As such, the Magistrate Judge correctly denied Plaintiffs request for an entry


 of default or default judgment. Accordingly, the Magistrate Judge's order is AFFIRMED.


     II. Motion to Amend ComDlamt


         Plaintiff seeks leave of Court to amend his complaint to name Judge JVIcClusky, "Kim/9 and


 Nichole Buckle as defendants, pursuant to Federal Rule of Civil Procedure 15(a). Record Document


 81. Plaintiff alleges that the above-named persons committed fraud by altering dates in the docket.


 Id. Rule 15(a)(2) states that the Court "should freely give leave when justice so requires." Fed. R.


 Civ. P. 15(a)(2). The Court is granted broad discretion in ruling on a motion to amend. However,


 the Court may deny a motion to amend if it is futile, such as if it would fail to survive a Federal


 Rule of Civil Procedure 12(b)(6) motion. Briggs v. Miss., 331 F.3d 499, 508 (5th Cir. 2003).

 Further, joinder of additional defendants requires permission from the Court, and the defendants


 must be involved in the same transaction or occurrence as the underlying claims. See Fed. R. Civ.


 P. 20(a)(2).

         Here, Plaintiffs alleged claims against Judge McClusky, "Kim^ and Nichole Buckle are

 meritless and frivolous. There is no evidence of wrongdoing. Plaintiffs baseless accusations escape


 the realm of plausibility, and the proposed amendment plainly does not meet the heightened

 pleading standard of Federal Rule of Civil Procedure 9(b). Further, Plaintiffs alleged claims against

 Judge McClusky, "Kim/9 and Nichole Buckle are unrelated to his claims against the officers
Case 5:19-cv-00799-EEF-JPM Document 99 Filed 05/12/21 Page 6 of 6 PageID #: 1171




 regarding his arrest on June 21, 2018. Moreover, Judge McClusky is entitled to absolute immunity


 in her role as a Magistrate Judge. Therefore, Plaintiffs motion to amend is DENIED as frivolous.


     III. Motions for Sanctions


        Plaintiff also seeks sanctions against Judge McClusky, "Kim," and Nichole Buckle,


 pursuant to Federal Rule of Civil Procedure 11. Record Documents 75 & 90. Plaintiff alleges that


 the above-named persons violated Rule ll(b) because they altered dates in the docket to prevent


 him from obtaining a default judgment. Rule ll(c) allows the Court to place sanctions on "any


 lawyer, law firm, or party" that has violated Rule 1 l(b). Fed. R. Civ. P. 1 l(c). The Court may not


 issue sanctions against Judge McClusky and "Kim" under Rule 1 1 because they are not parties to


 or attorneys in this litigation. Regardless, as stated above, Plaintiffs accusations are meritless.


        As an attorney in this litigation, Nichole Buckle is subject to Rule 11. However, there is no


 evidence in the record that she violated Rule 11. As detailed above. Plaintiffs conclusory


 allegations are frivolous. As such, he is not entitled to any sanctions. Therefore, Plaintiffs motions


 for sanctions [Record Documents 75 & 90] are DENIED as frivolous.


                                           CONCLUSION

        For the foregoing reasons, Plaintiffs motions are DENIED, and the Magistrate Judge's


 order is AFFIRMED. [Record Documents 74,75,76,81,& 90].

                                                f,
         THUS DONE AND SIGNED this ^_Uay of May, 2021.




                                               ELIZABETH EJMSh^OOTE
                                               UNITED STAGES DISTRICT JUDGE
